COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS


                                                     §
   ALONSO ISRRAEL ROEL,                                              No. 08-19-00243-CR
                                                     §
                                    Appellant,                          Appeal from the
                                                     §
   v.                                                             Criminal District Court No. 1
                                                     §
   THE STATE OF TEXAS,                                             of El Paso County, Texas
                                                     §
                                    Appellee.                         (TC# 20180D05402)
                                                     §


                                            OPINION

            Appellant Alonso Isrrael Roel was found guilty in a jury trial of possession of more than

four ounces, but less than five pounds, of marijuana. The central point of contention is whether

the State tied Appellant to marijuana found in a vehicle outside the hotel room he was occupying.

And a key piece of evidence to make that connection was a hotel check-in form where Appellant

identifies the vehicle as his. In this appeal, he contends (1) that the evidence was insufficient to

support the conviction, and (2) that trial court improperly admitted business records of the hotel

which included the check-in form because the State failed to disclose that evidence ten days prior

to trial.

            We affirm the conviction for the following reasons.
                                           I. BACKGROUND

        A. Procedural Background

        Important to understanding Appellant’s failure to disclose evidence claim, Appellant was

indicted twice. In June of 2017, the State indicted Appellant for possession of marijuana,

possession of cocaine, possession of methamphetamine, and possession of psilocybin. The case

was assigned to the Criminal District Court Number One for El Paso County, and the parties

engaged in typical pretrial discovery and preparations until the case was dismissed in October 2018

because it was being reindicted. The new indictment included three charges--possession of

marijuana, possession of cocaine, and possession of methylenedioxy. That case was assigned to

the same trial court that took judicial notice of the new and previous cause numbers. The State

filed, and the trial court granted, a motion to carry all documents over to the second case.

        In the second case, a jury convicted Appellant on Count I, possession of marijuana over

four ounces, but less than five pounds. The jury found Appellant not guilty on Counts II and III

(possession of cocaine and MDMA). The trial court sentenced Appellant to three years in prison.

        B. Factual Background1

        Officer Pete Garay from the El Paso Police Department responded to a narcotics in progress

call at a Comfort Suites hotel. Officer Garay spoke with the hotel staff who reported that customers

complained of the smell of marijuana coming from a room rented to Appellant. The officer

smelled an odor of marijuana when he reached the floor where the room was located. He knocked

on the door, and when Appellant opened the door, the officer smelled a stronger odor of burnt

marijuana from inside the room. When asked about the odor of marijuana, Appellant admitted




1
  Because the jury found Appellant not guilty on the possession of cocaine and MDMA, we focus primarily on the
facts pertaining to possession of marijuana.

                                                      2
that he and his guests had been smoking marijuana, but that there was no more marijuana in the

room.

        Appellant gave Officer Garay consent to enter the room. There, the officer observed four

individuals, two males including Appellant and two females, and he could see fresh marijuana on

the television stand. Appellant admitted to ownership of the marijuana on the television stand.

The females consented to a search of their purses, and the officer located cocaine in one of those

purses. When other officers arrived, they found narcotics under the bed where Appellant and the

other male had been sitting. None of the individuals took ownership of the other drugs found in

the room, which included cocaine, methamphetamine, mushrooms (later lab tested to be MDMA),

and marijuana. The officers arrested all four individuals.

        One of the individuals, Morella Vela, testified at Appellant’s trial. Vela testified she and

the others were smoking weed, and she agreed there was cocaine in the room and the cocaine was

under the bed. She also testified that Appellant handled the marijuana in the room. Vela further

told the officers that Appellant’s vehicle was parked outside of the hotel. Officer Garay testified

that upon doing a pat-down search, he found car keys in Appellant’s pocket. A narcotics unit was

called in to further investigate a vehicle parked at the hotel. The car keys that were on Appellant’s

person were later given to the narcotics detective.

        Detective Eric Garcia, who was then assigned to a narcotics unit, spoke with Officer Garay

and the two females in custody at the police station. Detective Garcia then went to the hotel

parking lot to investigate the suspected vehicle. He had obtained the car keys from the police

station. Upon approaching the vehicle, he smelled the odor of marijuana. Detective Garcia used

a flashlight and observed a package of marijuana in plain view on the driver’s side floor. When

he opened the vehicle, he found two bags of marijuana, which had a total weight of 4.4 ounces.



                                                 3
        The marijuana from the vehicle was admitted into evidence at trial, but the marijuana found

in the hotel room was, for reasons unrelated to this appeal, excluded from evidence. So the

possession of marijuana charge made against Appellant turns on the marijuana found in the

vehicle. In that regard, Detective Garcia testified that the vehicle was registered to a person sharing

Appellant’s same last name and address. Inside the vehicle, Detective Garcia also found a vehicle

insurance card, listing “Nicolas Roel” as the named insured. The address on the insurance card

matched Appellant’s address shown on his driver’s license. While the detective had no firsthand

knowledge that Appellant was seen with the vehicle, none of the other three individuals arrested

had the same last name matching the vehicle insurance.

        And as we explain in more detail below, the State admitted into evidence the guest receipt

for the Comfort Suites room rented to Appellant, which includes a check-in form, with a

handwritten notation of the license plate number for the vehicle that the police later searched and

in which they found the marijuana.

    II. ISSUE ONE: SUFFICIENCY OF EVIDENCE TO SUPPORT THE CONVICTION

        Appellant first asserts that the State failed to show he had possession of the marijuana in

the vehicle because no one witnessed him driving the vehicle. Appellant further argues that the

State: (1) failed to show the keys from Appellant’s pocket were the same as the ones Detective

Garcia used to open the vehicle; (2) failed to test the vehicle for fingerprints; (3) failed to test the

bags of marijuana for fingerprints; and (4) failed to provide video surveillance from the hotel

showing Appellant was with the vehicle. Accordingly, Appellant argues the State did not prove

he possessed the marijuana. We disagree.




                                                   4
       A. Controlling Law

               1. The Jackson analysis

       The Fourteenth Amendment’s guarantee of due process requires that every conviction must

be supported by legally sufficient evidence. See Jackson v. Virginia, 443 U.S. 307, 315-16 (1979);

Brooks v. State, 323 S.W.3d 893, 912 (Tex.Crim.App. 2010). In a legal sufficiency challenge, we

focus solely on whether the evidence, when viewed in the light most favorable to the verdict, would

permit any rational jury to find the essential elements of the offense beyond a reasonable doubt.

Jackson, 443 U.S. at 318-19; Brooks, 323 S.W.3d at 912 (establishing legal insufficiency under

Jackson v. Virginia as the only standard for review of the evidence).

       Applying that standard, we recognize that our system designates the jury as the sole arbiter

of the credibility and the weight attached to the testimony of each witness. Metcalf v. State, 597

S.W.3d 847, 855 (Tex.Crim.App. 2020); Dobbs v. State, 434 S.W.3d 166, 170 (Tex.Crim.App.

2014). Only the jury acts “to resolve conflicts in the testimony, to weigh the evidence, and to draw

reasonable inferences from basic facts to ultimate facts.” Clayton v. State, 235 S.W.3d 772, 778

(Tex.Crim.App. 2007), quoting Jackson, 443 U.S. at 319. In doing so, the jury may choose to

believe or disbelieve that testimony. Lancon v. State, 253 S.W.3d 699, 707 (Tex.Crim.App. 2008).

The jury remains at liberty to believe “all, some, or none of a witness’s testimony.” Metcalf, 597

S.W.3d at 855. When the record supports conflicting inferences, we presume that the jury resolved

the conflicts in favor of the verdict, and we defer to that determination. Dobbs, 434 S.W.3d at

170; see also Jackson, 443 U.S. at 319.

       We remain mindful that “[t]here is no higher burden of proof in any trial, criminal or civil,

and there is no higher standard of appellate review than the standard mandated by Jackson.”

Brooks, 323 S.W.3d at 917 (Cochran, J., concurring). However, “[w]e are not to sit as a thirteenth



                                                 5
juror reweighing the evidence or deciding whether we believe the evidence established the element

in contention beyond a reasonable doubt[.]”             Blankenship v. State, 780 S.W.2d 198, 207

(Tex.Crim.App. 1988) (en banc). Instead, “we test the evidence to see if it is at least conclusive

enough for a reasonable factfinder to believe based on the evidence that the element is established

beyond a reasonable doubt.” Id., citing Jackson, 443 U.S. at 318.

                2. Possession of a controlled substance

        To support a conviction for possession of a controlled substance, the State must prove that

the accused (1) exercised control, management, or care over the substance; and (2) knew the matter

possessed was contraband. See Evans v. State, 202 S.W.3d 158, 161 (Tex.Crim.App. 2006); TEX.

HEALTH & SAFETY CODE ANN. §§ 481.121(a), (b)(3), 481.002. Texas law provides that “[a] person

acts knowingly, or with knowledge, with respect . . . to circumstances surrounding his conduct

when he is aware . . . that the circumstances exist.” TEX.PENAL CODE ANN. § 6.03(b). “A person

acts intentionally, or with intent, with respect . . . to a result of his conduct when it is his conscious

objective or desire to . . . cause the result.” Id. § 6.03(a).

        While mere presence is insufficient to establish possession when the contraband is not in

the exclusive possession of the defendant, a fact finder may nonetheless infer that the defendant

knowingly or intentionally possessed the contraband if sufficient independent facts and

circumstances justify such an inference.           See Tate v. State, 500 S.W.3d 410, 413-14

(Tex.Crim.App. 2016). In Evans v. State, the Court of Criminal Appeals recognized a non-

exhaustive list of factors that may indicate a link connecting the defendant to the knowing

possession of contraband. Evans, 202 S.W.3d at 162 n.12. The factors are:

        (1) the defendant’s presence when a search is conducted; (2) whether the
        contraband was in plain view; (3) the defendant’s proximity to and the accessibility
        of the narcotic; (4) whether the defendant was under the influence of narcotics when
        arrested; (5) whether the defendant possessed other contraband or narcotics when

                                                    6
       arrested; (6) whether the defendant made incriminating statements when arrested;
       (7) whether the defendant attempted to flee; (8) whether the defendant made furtive
       gestures; (9) whether there was an odor of contraband; (10) whether other
       contraband or drug paraphernalia were present; (11) whether the defendant owned
       or had the right to possess the place where the drugs were found; (12) whether the
       place where the drugs were found was enclosed; (13) whether the defendant was
       found with a large amount of cash; and (14) whether the conduct of the defendant
       indicated a consciousness of guilt.

Id. The Court of Criminal Appeals indicated that, although these factors may guide a court’s

analysis, the ultimate inquiry is still a Jackson analysis. See Tate, 500 S.W.3d at 413-14.

       B. Analysis

       Viewing the evidence in the light most favorable to the verdict, the record reflects that a

rational jury could have found Appellant guilty, beyond a reasonable doubt, of possession of the

marijuana that was in the vehicle. See Tate, 500 S.W.3d at 417.

       Not all of the Evans factors are implicated in this case, but those that are, point towards

guilt. The most relevant--“whether the defendant owned or had the right to possess the place where

the drugs were found”--cuts against Appellant’s case. Appellant, as the guest renting the hotel

room, signed his name at registration, and listed the vehicle license plate during sign-in. The

vehicle insurance found inside the vehicle showed the same last name and address as Appellant.

The vehicle was similarly registered to someone with Appellant’s last name and at his listed

address. No other individuals in the hotel room arrested that night had that same name. A witness

who was in the hotel room told officers that Appellant’s vehicle was parked in the hotel parking

lot. The arresting officer found a set of keys on Appellant’s person that were later given to a

narcotics detective who used them to open the vehicle. While Appellant challenges the chain of

possession of those keys, that is the sort of question a fact finder decides, and here there was a

sufficient chain of custody such that the jury could conclude the keys found on Appellant were the

same keys used to open the car. Aligned with this factor, the vehicle was enclosed and locked,

                                                 7
which undermines the possibility that some stranger left the drugs there.

           Another relevant Evans factor--whether the drugs were found in plain view--also works

against Appellant in two ways. First the drugs inside the vehicle were in plain view and the

detective smelled the odor of marijuana coming from the vehicle. Those facts suggests that the

person who controlled the vehicle would be cognizant of the drugs in the vehicle--and thus

knowingly possessed them. See Tate, 500 S.W.3d at 417. Second, Appellant took ownership of

the marijuana found in the hotel room, admitted smoking marijuana, and a witness identified

Appellant as the person handling the marijuana. While the marijuana in the room was not admitted

into evidence, the fact that Appellant admitted to possessing marijuana there (and admitting to

using marijuana), makes it more likely that he also possessed the marijuana found in a nearby

vehicle that was linked to Appellant. And the fact that the vehicle was near the hotel room rented

by Appellant satisfies another Evans factor: “the defendant’s proximity to and the accessibility of

the narcotic[.]” Evans, 202 S.W.3d at 162 n.12.

           The number of affirmative links is not as important as the logical force of the direct and

circumstantial evidence. Id. at 162. In this case, a rational jury could infer that Appellant was the

owner-driver of the vehicle, thereby connecting him to the marijuana in the vehicle, and had

knowledge of the drugs in the vehicle that were in plain view.2 Taking evidence in the light most

favorable to the verdict and based on the Jackson analysis, we find that a rational juror could have

found Appellant guilty of possession of marijuana beyond a reasonable doubt.

           We overrule Issue One.

                III. ISSUE TWO: FAILURE TO TIMELY DISCLOSE DISCOVERY

           In Issue Two, Appellant challenges the admissibility of the hotel registration form which


2
    Appellant does not raise a challenge on whether he knew the drug was marijuana.

                                                          8
we have identified as one of the pieces of evidence linking Appellant to the vehicle. The Comfort

Suites receipt and registration form was admitted through a business records affidavit that was

filed in the case after the first indictment. The actual Comfort Suites documents were not attached

to the Notice of Intent pleading filed with the district clerk, but at the time, they were available for

Appellant’s counsel to view through the “portal” which is an on-line method by which defense

attorneys can see the district attorney’s file.3 When the case was reindicted, the trial court carried

forward all the pleadings into the new case. But apparently the hotel receipt and registration form

were not a part of the portal available when the new case was set up and the portal access to the

old case ended when the old case was dismissed.

           Appellant premises his second issue on the failure of the State to disclose the Comfort

Suites documents. He specifically contends that the trial court abused its discretion by admitting

the Comfort Suites documents because the documents were only first presented at trial. He claims

that they should have been provided ten days prior to trial, and they were not uploaded to the online

portal.4 We disagree.

           The relevant sequence of events is as follows:

           • June 13, 2017--The original indictment charged Appellant with possession of marijuana,
             possession of cocaine, possession of methamphetamine, and possession of psilocybin.


           • July 3, 2017--The trial court entered a pretrial discovery order, which was filed in the
             original cause number.


           • July 12, 2017--Defense counsel entered as attorney of record for Appellant.


3
  The 34th Judicial District Attorney’s Office employs an online portal allowing enrolled defense attorneys to have
electronic access to the State’s file on their clients, subject to certain terms and conditions. See generally 34th Judicial
Dist. Attorney’s Office, Conditions of District Attorney Portal Use by Defense Attorneys, El Paso Cnty.,
http://www.epcounty.com/da/documents/caseportalterms.pdf (last visited May 27, 2021 (outlining system use
policy)).
4
    There are no discovery issues raised under Brady or Article 39.14 of the Texas Code of Criminal Procedure.

                                                             9
        • October 23, 2018--The case was reindicted into the current cause number and charged
          Appellant with possession of marijuana, possession of cocaine, and possession of
          methamphetamine. The indictment noted that each offense charged had previously been
          indicted under the original cause number.


        • October 29, 2018--In the original cause number, the State filed a “Notice of Filing Self-
          Authenticated Business Records” which included the business records affidavit of the
          custodian of records from the Comfort Suites hotel. The notice stated that the three
          pages of business records “ha[ve] been made available to defense counsel[.]”


        • October 31, 2018--The trial court signed an order granting the State’s motion to dismiss
          the original indictment for the reason that the case had been refiled and reindicted under
          a new cause number.


        • January 14, 2019--The State filed a motion to carry over all filings, motions, notices,
          and any other documents filed under the previous cause number into the current one,
          which the trial court grants the same day.


        When the State moved to admit the Comfort Suites documents, Appellant objected that the

State failed to make the document available to the defense ten days in advance of trial and claimed

it violates Appellant’s right to a fair trial.5 The trial court overruled the objection and admitted the

evidence.

        A. Controlling Law

                 1. Standard of review

        An appellate court reviews the trial court’s decision to admit or exclude evidence under an

abuse of discretion. Martinez v. State, 867 S.W.2d 30, 39 (Tex.Crim.App. 1993). A reviewing

court must give total deference to a trial court’s findings of fact based on credibility and demeanor.

Guzman v. State, 955 S.W.2d 85, 89 (Tex.Crim.App. 1997). When the trial court does not enter



5
  Appellant also argued below that the business records had handwriting on them that raised reliability concerns, but
that argument has not been brought forward on appeal. Nor does Appellant’s brief advance on appeal the due process
argument argued to the trial court.

                                                        10
findings of fact, the appellate court views evidence in the light most favorable to the trial court’s

ruling and assumes the findings support the rulings so long as the ruling is supported by the record.

Francis v. State, 428 S.W.3d 850, 855 (Tex.Crim.App. 2014). Reviewing courts should uphold

evidentiary rulings unless the decision was not within a “zone of reasonable disagreement[.]”

Montgomery v. State, 810 S.W.2d 372, 391 (Tex.Crim.App. 1991) (opin. on reh’g).

               2. Willful conduct

       “Evidence willfully withheld from disclosure under a discovery order should be excluded

from evidence.” Oprean v. State, 201 S.W.3d 724, 726 (Tex. Crim. App. 2006), quoting Hollowell

v. State, 571 S.W.2d 179, 180 (Tex.Crim.App. 1978). Yet for willful inaction, the prosecutor must

have intended to violate the court’s order or harm the defendant. Id. at 726-27, citing State v.

LaRue, 152 S.W.3d 95, 97 (Tex.Crim.App. 2004); see also Francis v. State, 428 S.W.3d 850, 855

(Tex.Crim.App. 2014) (standing alone, a prosecutor’s extreme negligence or recklessness in

failing to comply with a discovery order does not justify excluding relevant evidence). Courts

may determine whether the State acted willfully by two factors: was the failure to disclose

evidence done in bad faith; and can the defendant reasonably anticipate that evidence? State v.

Sanchez, No. 08-13-00010-CR, 2014 WL 2090546, at *11 (Tex.App.--El Paso May 16, 2014, pet.

ref’d) (not designated for publication). The validity of the prosecutor’s explanation is relevant in

determining intent to willfully disobey the discovery order. Oprean, 201 S.W.3d at 728.

       B. Analysis

       Appellant contends that because the business record was not on the online portal, the trial

court’s decision to admit the records was outside the “zone of reasonable disagreement” and the

documents were extremely harmful. We disagree.

       First, there is no dispute that the Notice of Intent to Admit Business Records was timely



                                                 11
filed in the first case and carried over to the second case. It was emailed to defense counsel’s

office. And during the pendency of the first case, defense counsel could have found the actual

business records on the portal. Second, the trial court heard from the prosecutor who explained

the situation, and contended that he specifically informed defense counsel of the nature of the

documents:

       [PROSECUTOR]: So, Your Honor, I have told this defense attorney on numerous
       occasions, probably approximately ten times, that we have a sheet now -- unlike
       the other case we didn’t have the sheet -- but we have a sheet now where the
       defendant -- when he was signed into the room it shows that he put his license plate,
       his name and also the registration for the hotel room. I said I had filed that into the
       case in the 2017 case. So that was actually filed, Your Honor, in 10-29 of 2018
       when the defendant had access to this portal account, Your Honor. And then the
       State filed a motion to carry over and that motion to carry over was signed on
       January 15th of 2019. So, again, defense had . . . notice of this document
       beforehand. And all of the documents from the 2017 case all carried over to the
       2018 case. And if defense had an issue with it, and they said they were ready, Your
       Honor -- if they said they didn’t have access that or they didn’t have that document,
       the State would have actually given them another copy -- a paper copy -- if they
       wanted to. But, again, all these motions have been carried over from the 2017 case.

Defense counsel did not dispute that claim, and relied instead on their absence from the file

available on the portal in the second case:

       [DEFENSE COUNSEL]: And taking the State’s word that it was made available I
       had no concerns. However, upon seeing the portal, it’s to my avail, Your Honor, it
       was not there. Therefore, we haven’t had an opportunity to inspect it as is required.

The trial judge considering these arguments, concluded that the State met its obligation, even if it

did so “minimally”:

       THE COURT: And you’re saying that you didn’t receive notice of these
       documents. But there is, prior to the 2017 cause number, this motion for notice of
       filing of self-authenticating business records is filed. Then once it was dismissed
       and indicted in January there was also a motion to carry over all of the motions.
       And I’m not talking about the portal which the DA’s office has control of. I’m
       talking about through Odyssey.

       Now, while I think that what the DA’s office should have done is uploaded it to the
       2018 cause number especially if they were going to offer it as an exhibit. I think

                                                 12
       that minimally they did comply with giving you notice. One, with filing the
       business record, and then in the 2017 cause number -- then additionally in January
       with filing the motion to carry over all of the motions from the 2017.

       Would I have preferred that they uploaded any exhibits that they were going to
       introduce into evidence in the 2018 to make it easier for you to review? Yes. But
       I don’t think that it rises to the occasion where it would be that you didn’t have
       notice and that you wouldn’t know of its existence if you had looked at what was
       filed.

       The record does not reflect that Appellant ever requested to see the business records and

that the State denied Appellant access to them. The record does not show that the prosecutor was

aware of the glitch in the portal system because of the two cases, and the record is undeveloped as

to why the documents were not carried over in the portal system between the first and second

cases. But the record does establish that the State provided notice of the existence of the

documentation (both through its court filings, and oral discussions between counsel), and that the

document itself was at one time uploaded to the online portal. Based on this record we find no

evidence that the trial court abused its discretion in failing to find the State “willfully” withheld

the documents as that term is defined by the Texas Court of Criminal Appeals.

       Moreover, Appellant’s specific contention that the State should have provided copies of

the documents ten days prior to trial also fails. The relevant discovery order does not contain a

ten-day deadline to disclose this kind of evidence, but rather requires a “mutually agreed to time”

for the exchange of evidence, and failing that, a Court imposed deadline. The record does not

reflect that there was such an evidence exchange at which the State willfully failed to disclose its

physical evidence.

       Accordingly, the trial court did not abuse its discretion in admitting this evidence. Because

we find no error in the admission of the evidence, we decline to address harm. Appellant’s Issue

Two is overruled.



                                                 13
                                      IV. CONCLUSION

       Having overruled all of Appellant’s issues on appeal, we affirm the trial court’s judgment

adjudicating guilt.

                                             JEFF ALLEY, Justice

May 28, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.

(Do Not Publish)




                                                  14